Citation Nr: 0404131	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  00-04 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of a 
skull fracture, paralysis of the left face, loss of the right 
eye and dental problems, claimed as secondary to a service-
connected left wrist disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder, and if so, whether service 
connection is warranted. 

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound to the left wrist.

4.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs
WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and P. L.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from September 1943 
to December 1945.  His service records reflect that among 
other awards and decorations, he received a Purple Heart.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) dated in January 2000, 
March 2001 and June 2002.

In January 2000, the RO denied entitlement to an evaluation 
in excess of 10 percent for the veteran's residuals of a 
gunshot wound to the left wrist and found that new and 
material evidence had not been presented to reopen his claim 
for service connection for a gastrointestinal disorder.  
Service connection for PTSD was granted in March 2001, and 
the RO assigned a 30 percent rating for this disability.  In 
June 2002, service connection was denied for residuals of a 
skull fracture, paralysis of the left face, loss of the right 
eye and dental problems, claimed as secondary to a service-
connected left wrist disability.

In May 2003, a video-conference hearing was held before the 
undersigned Veterans Law Judge making this decision who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).  

A decision has been made as to issues concerning secondary 
service connection and the petition to reopen a claim for 
service connection for a gastrointestinal disorder.  The 
remainder of the claims are addressed in the REMAND portion 
of this document, as they require additional development.  


FINDINGS OF FACT

1.  In January 1946, the RO denied entitlement to service 
connection for a gastrointestinal disorder.  The veteran was 
notified of this decision in a letter issued on January 21, 
1946, and did not appeal.

2.  The additional evidence added to the record since January 
1946 is not duplicative of evidence previously on file and, 
by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the claim.

3.  The veteran's residuals of a skull fracture, paralysis of 
the left face, loss of the right eye and dental problems are 
not related to his service-connected left wrist disorder.


CONCLUSIONS OF LAW

1.  The January 1946 decision denying service connection for 
a gastrointestinal disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104(a) (2002).

2.  Subsequent to the January 1946 decision denying 
entitlement to service connection for a gastrointestinal 
disorder, new and material evidence sufficient to reopen this 
claim was received.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (Effective prior to August 29, 2001).

3.  The veteran is not entitled to service connection for 
residuals of a skull fracture, paralysis of the left face, 
loss of the right eye and dental problems, as secondary to 
his service-connected left wrist disability.  38 U.S.C.A. §§ 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for residuals of a skull fracture, 
paralysis of the left face, loss of the right eye and dental 
problems

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5106, 5107 (West 2002).  This statute redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, the veteran was notified by means of March 2001 
and April 2002 letters from the RO of the evidence necessary 
to substantiate his claim and of his and VA's respective 
duties, prior to adjudication of his claim in June 2002.  He 
was also told that he could help with his claim by sending 
information and evidence directly to VA.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VCAA notification letters sent to the appellant also 
properly notified him of his statutory rights.  See Paralyzed 
Veterans of America, et. al. v. Secretary of Department of 
Veterans Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003); 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  That is, even though the letter requested a 
response within 60 days, it also expressly notified the 
appellant that he had one year to submit the requested 
information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  Moreover, an amendment to the VCAA 
was recently enacted clarifying that the one-year period 
within which evidence may be submitted does not prohibit VA 
from making a decision on a claim before expiration of that 
time period.  Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____) 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran's medical records from several sources 
are on file as available, as set forth below.  There is no 
indication of any additional and available relevant records 
that the RO has failed to obtain.  During hearing testimony 
provided in May 2003, the veteran had an opportunity to 
identify any additional pertinent records which were not 
already part of the file, but did not indicate that any 
further evidence was available.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In the matter at hand, there is no reasonable 
possibility that a medical opinion would substantiate the 
veteran's claim because, as discussed below, the veteran's 
and the other lay persons' statements concerning the cause of 
the accident in 1968 are not credible.  38 C.F.R. § 3.159(d) 
(2003).  Any medical opinion on this matter would be no more 
than pure speculation.  Accordingly, the requirements of the 
VCAA have been met by the RO to the extent necessary.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2003).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2003); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

The Board finds as fact that the veteran is service connected 
for a left wrist disorder.  He has also been shown to have 
residuals of a skull fracture, paralysis of the left face, 
loss of the right eye and dental problems.  The critical 
inquiry in this case is whether evidence establishes a 
causative relationship.  For the reasons set forth below, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for 
residuals of a skull fracture, paralysis of the left face, 
loss of the right eye and dental problems, as secondary to 
his service-connected left wrist disorder.

The service medical records show that in April 1945, the 
veteran sustained a severe perforating gunshot wound to the 
left wrist during combat with the enemy, assessed as a 
comminuted fracture of the distal radius.  

A March 1968 police report shows that an automobile fell on 
the veteran's head and that police arrived on the scene as he 
was being taken away by an ambulance.  The veteran's son gave 
an account that he and his father were working on the 
transmission of a car in the garage and they had blocked the 
car with 14" long 6" by 8" timbers.  The report stated 
that "somehow" the car fell off the timbers and the 
veteran's son lifted the car off of his father, who sustained 
head injuries.  

Following the accident, the veteran was taken to a private 
hospital.  The March 1968 discharge summary stated that he 
was reportedly working on his car at the rear end of the 
automobile when it slipped off of some blocks, striking him 
in the head.  The report stated that according to the 
veteran's son, who was present, there was no prolonged period 
of unconsciousness following the injury.  The veteran, at the 
time of admission, had no recollection of the event.  Final 
diagnoses including severe head injury with cerebral 
concussion and contusion, right frontal skull fracture, 
denervation of the right eye muscles and left facial 
paralysis, were made.  

In December 1995, the veteran was examined by Benton F. 
Murphy, M.D., who recorded his history of suffering a head 
injury in 1968 when a car fell off a jack onto his head.    

In September 1999, the veteran filed a claim for service 
connection for a skull fracture, paralysis to the left side 
of the face, loss of the right eye and severe dental 
problems, claimed as secondary to the left wrist disability 
(stemming from the incident which occurred in 1968).  He 
explained that his left wrist was not able to hold and 
install an auto-transmission and consequently it fell, 
knocking down the jack and causing the car to fall on his 
head.  

The veteran was seen by Victor M. Alarcon, M.D. in December 
1999 at which time he gave a history of a combat injury to 
the left forearm and of a head injury with loss of the left 
eye, secondary to left arm weakness.  Assessments included 
decreased strength and sensation of the left arm and hand; 
left 7th nerve palsy; left arm, forearm and hand 
radiculopathy; left facial post-trauma nerve damage; and 
post-traumatic blindness of the left eye.  Dr. Alarcon stated 
that the veteran had severe and multiple injuries from his 
combat experience which were also directly responsible for 
further injury and damage to his body.  

The veteran's son provided a statement in February 2000 
describing the March 1968 incident.  He stated that the car 
was up on wooden blocks and that he and his father were 
replacing a transmission.  He was reportedly working 
underneath the hood, while the veteran was underneath the 
vehicle.  The son stated that while trying to line up the 
bolt holes of the transmission, his father's left hand 
weakened, allowing the transmission to fall, hitting a cross 
member and jarring the vehicle which then rolled off of the 
blocks.  He stated that there was no faulty jack as noted by 
Dr. Murphy.  

The veteran's wife also provided a statement intended to 
dispute Dr. Murphy's apparent assertion that a faulty jack 
caused the veteran's injuries.  In essence, she gave the same 
account as her son had.  She concluded that if not for the 
loss of strength of the veteran's wrist, the incident would 
not have occurred.  

In March 2000, Dr. Alarcon, the veteran's friend and 
physician for over 15 years, submitted a statement.  He 
stated that the veteran had a weakened left forearm, which in 
1968, failed during repairs of an automobile, resulting in a 
head injury.

The veteran and two witnesses provided testimony at a video-
conference hearing in May 2003.  The veteran testified that 
the incident in 1968 occurred when he was working on a 
transmission of a car, which was up on a jack.  He stated 
that he was trying to line it up, but could not hold it and 
it slipped over and dropped off its jack and threw the car 
forward.  He stated that he was holding the transmission with 
his left hand and trying to put the bolts in with his right 
hand.  He explained that the transmission slipped off of its 
jack, ultimately knocking the car off of its blocks.  The 
veteran indicated that his son was helping him at the time of 
the incident and was an eyewitness to the incident.  A 
witness in the automotive business, explained that the 
veteran's weakened wrist left the transmission, which caused 
it to fall against the cross member, and ultimately caused 
the car to roll forward.  The appellant's wife testified that 
she was in the house when the incident happened.  

The evidence against the claim consists of (1) the March 1968 
police report which notes the veteran's son's statement that 
the car "somehow" fell off the timbers, with no mention of 
the left wrist; (2) the March 1968 discharge summary which 
again fails to document any involvement of the left wrist 
related to the incident and notes that the veteran had no 
recollection of the accident; and (3) the fact that a claim 
for the secondary conditions was made more than 30 years 
after the accident which reportedly caused them and that 
statements made by the parties at the scene of the incident 
were also made more than 30 years after the fact.  

Essentially, the evidence in favor of the claim consists of 
(1) the veteran's and other lay persons' statements and 
testimony and (2) statements from Dr. Alarcon.

With respect to the evidence in favor of the claim, the Court 
has held that VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party.  Personal 
interest may, however, affect the credibility of the 
evidence.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); see also Pond v. West, 12 Vet. App. 341, 345 (1999).  

The Board has considered the statements and hearing testimony 
provided by the veteran and others maintaining that a causal 
relationship exists between the injuries sustained in 1968 
and the service-connected left wrist disability.  Although 
opinions on this matter were provided by the veteran's spouse 
and a witness at the hearing, P.L., neither of these parties 
was an actual witness to the events which occurred in 1968, 
and both were providing opinions more than 30 years after the 
incident.  Accordingly, their statements are not found to be 
probative.    

While it is clear that both the veteran and his son were at 
the site of the incident in 1968, their statements and 
testimony as to a causal relationship, also provided more 
than 30 years after the fact, must be considered in light of 
evidence contemporaneous with the event, namely, police and 
hospitalization records dated in 1968, neither of which makes 
any mention of a weak left wrist as the cause for the 
accident.  In fact, it appears that the veteran's son did not 
know the cause of the accident when speaking to the police in 
1968.  He said only that the car "somehow" slipped.  
Moreover, the veteran stated immediately after the injury 
while at the hospital that he had no recollection of the 
event.  Therefore, the veteran's and his son's recent 
statements concerning the cause of the accident, likewise, 
are not probative.  

With respect to Dr. Alarcon's statements suggesting that the 
veteran's left wrist disorder was responsible for his 
injuries in 1968, there is no indication that he was a 
witness to the accident.  His opinion appears to be based 
upon history provided by the veteran, a friend of his, which, 
as discussed above, is not supported by the evidence of 
record.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant]; see also Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996).  Moreover, it appears that Dr. 
Alarcon did not become the veteran's treating physician until 
more than a decade after the 1968 accident.  No objective 
evidence or reasoning was cited as the basis of his opinion.  
The Court has held that on numerous occasions that medical 
opinions which are speculative, general or inconclusive in 
nature cannot support a claim.  See Warren v. Brown, 6 Vet. 
App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  For this reason, also, the Board 
accords the opinion of Dr. Alarcon little weight. 

Accordingly, the Board finds the veteran's statements, and 
those of others, made in connection with his claim for 
monetary benefits from the government, to be of relatively 
little probative value.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran].

In short, to the extent that the veteran and others are, more 
than 30 years after the fact, contending that a causal 
relationship exists between the 1968 accident and the 
service-connected left wrist disability, those statements are 
outweighed by the evidence dated in 1968 pertaining to the 
investigation of the accident and treatment received shortly 
thereafter, which do not mention any left wrist involvement.  

Statements from the veteran's family purport to refute Dr. 
Murphy's December 1995 medical report, to the extent that it 
was interpreted as concluding that a faulty jack caused the 
1968 accident.  However, the doctor never opined that the 
jack was faulty; he merely mentioned that a car fell.  His 
opinion is significant in that even at that time, the veteran 
did not allege that his left wrist played any part in the 
accident, nor did the doctor make any findings or provide an 
opinion supporting that theory.  

There is simply no persuasive evidence in support of the 
veteran's claim.  As explained herein, the greater weight of 
the objective and clinical evidence is against the claim and 
the evidence which is in favor of the claim, is of lesser 
probative value than that which does not favor the claim for 
the reasons explained above.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for residuals of a skull fracture, paralysis of 
the left face, loss of the right eye and dental problems, 
claimed as secondary to a service-connected left wrist 
disability.


New and material evidence to reopen a claim for service 
connection for a gastrointestinal disorder

To the extent that the issue is new and material evidence, 
the Board is satisfied that all relevant facts regarding the 
matters decided below have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to notify and assist.  See 38 U.S.C.A. 
§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  In any 
event, based on the favorable decision discussed below, any 
failure in VA's duty to notify and assist the veteran 
regarding his claim for new and material evidence would be 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  In January 
1946, the RO denied service connection for a gastrointestinal 
disorder, and that decision is final.  38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2003) 
(applicable to claims filed prior to August 29, 2001); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability. 
Hodge, 155 F.3d at 1363.

At the time of the RO's January 1946 rating decision, the 
record did not contain any competent evidence of a 
gastrointestinal disorder.  The claim was accordingly denied 
for lack of a current disability.

The evidence received subsequent to January 1946 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992). See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

The evidence presented since January 1946 includes a 
statement from Victor M. Alarcon, M.D. that the veteran has 
chronic irritable bowel syndrome as a result of his military 
service.  This evidence is new and material in that it 
provides competent evidence of a current disability, a 
requirement for service connection that had not been 
satisfied at the time of the January 1946 rating decision.  
Cf. Sagainza v. Derwinski, 1 Vet. App. 575, 579 (1991) 
(evidence of current disability not new and material when 
current disability was a known fact in final decision.).  The 
evidence is so significant that it must be considered in 
order to fairly decide the claim.  The claim is, therefore, 
reopened.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a gastrointestinal disorder is 
reopened.

Entitlement to service connection for residuals of a skull 
fracture, paralysis of the left face, loss of the right eye 
and dental problems is denied.


REMAND

Following a review of the claims file, the Board finds that a 
remand is required for additional development of the claims 
for service connection for a gastrointestinal disorder on the 
merits and entitlement to increased evaluations for residuals 
of a gunshot wound to the left wrist and PTSD.  

As to the three claims that are the subject of this remand, 
the RO has not provided the veteran with notice as required 
by the Veterans Claims Assistance Act of 2000 (VCAA).  
Therefore, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision as 
to these claims at this time.  38 U.S.C.A. §§ 5100-5103A, 
5106-7 (West 2002); §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003).    

Additional evidentiary development is also warranted in this 
case.  With respect to the claim for service connection for a 
gastrointestinal disorder, the December 1945 separation 
examination noted the veteran's subjective stomach 
complaints.  Testing of the esophagus, stomach and duodenum 
conducted in May 1947 was negative.  Post-service, the 
veteran has been treated for gastrointestinal disease and a 
hiatal hernia.  In the May 2003 hearing testimony, the 
veteran mentioned that in 1946 he had been treated for 
gastrointestinal disease at the VAMC in Denver, Colorado.  He 
also noted that he was receiving current treatment at the VA 
clinic in Pueblo, Colorado.  In February 2000, he had 
reported that he received treatment for his stomach from Dr. 
Black, Dr. Onstine, Dr. Cutter, and at the Pueblo Army Depot 
Clinic.  An attempt to obtain these specifically identified 
records should be made.  A medical examination and opinion is 
also warranted to identify the nature of any currently 
manifested gastrointestinal disorder, and whether it bears 
any relationship to symptoms complained of during service.  

The veteran is service connected for a gunshot wound to the 
left wrist involving muscle group VII.  On VA examination in 
October 2000, the examiner indicated that he also suffered 
from a well-healed fracture and median nerve sensory 
neuropathy as a result of his service-connected disability.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  Therefore, on 
remand he should be afforded an appropriate VA examination to 
identify and assess the severity of all residuals of his 
service-connected disability.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2003).  

Finally, during the May 2003 hearing, the veteran testified 
that his PTSD had increased in severity since the most recent 
VA examination conducted in October 2000.  He also indicated 
that he had received recent treatment for PTSD at the VA 
clinic in Pueblo, Colorado.  In order to accurately assess 
the severity of this disability, the most recent medical 
records must be sought and a VA examination should be 
scheduled.  

Accordingly, while the Board sincerely regrets the delay, in 
order to afford the veteran due process the case must be 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC for the following actions:

1.  Provide the veteran appropriate 
notice under the VCAA for his claims of 
entitlement to service connection for a 
gastrointestinal disorder on the merits 
and for increased ratings for a left 
wrist disability and PTSD.  Such notice 
should 1) inform him about the 
information and evidence not of record 
that is necessary to substantiate the 
claims; 2) inform him about the 
information and evidence that VA will 
seek to obtain on his behalf; 3) inform 
him about the information or evidence 
that he is expected to provide; and 4) 
request or tell him to provide any 
evidence in his possession that pertains 
to the claims.

2.  Make arrangements to obtain medical 
records pertaining to the veteran's 
claimed conditions.  Specifically, the 
veteran reported that he received treated 
for a stomach disorder in 1946 at the 
VAMC in Denver, Colorado; from Dr. Black; 
Dr. Onstine; Dr. Cutter; and at the 
Pueblo Army Depot Clinic.  He has also 
indicated that since 2001, he has 
received psychiatric treatment from VA at 
the clinic in Pueblo, Colorado and 
possibly also from the VAMC in Denver, 
Colorado.  Attempts to obtain these 
records should be noted for the file and 
if any of these records cannot be 
obtained that should also be reported for 
the record.  

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, schedule 
the veteran for a VA gastrointestinal 
examination.  The examiner should be 
provided a copy of this remand together 
with the veteran's entire claims folder, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder. All indicated diagnostic tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any 
gastrointestinal disorder found to be 
present.  The examiner should state 
whether it is at least as likely as not 
(i.e., is there at least a 50% 
probability) that any currently diagnosed 
gastrointestinal disorder had its onset 
during active service or is related to 
any in-service disease or injury.  In so 
doing, the examiner should discuss the 
veteran's complaints of stomach problems 
on separation examination in 1945.

The examiner must provide a comprehensive 
report, including complete rationales for 
all conclusions reached.

4.  Schedule the veteran for an 
examination of the left wrist.  The 
examiner should be provided a copy of 
this remand together with the veteran's 
entire claims folder, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
indicated diagnostic tests, including x-
rays if indicated, should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.  

The examiner is specifically requested to 
identify all residuals attributable to 
the veteran's service-connected gunshot 
wound of the left wrist, to include any 
scars, muscle, orthopedic, and 
neurological residuals.  

The examiner should note the range of 
motion for the left wrist and should 
state what is considered normal range of 
motion.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner(s) is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the left 
wrist is used repeatedly.  All limitation 
of function must be identified.   If 
there is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

The examiner should specifically discuss 
the severity of any muscle impairment, 
and identify which, if any, muscle groups 
are involved, i.e., including, but not 
limited to, Muscle Group VII.  

The examiner should also describe in 
detail the veteran's scars.

Finally, the examiner should state 
whether there are any neurological 
residuals associated with the veteran's 
service-connected disability and identify 
any nerves involved.  If so, the examiner 
should also specifically discuss the 
extent, if any, of paralysis of the 
nerves involved.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

5.  Schedule the veteran for a VA 
psychiatric examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests should be conducted.

Following examination of the veteran, the 
examiner should identify what symptoms, 
if any, the veteran currently manifests 
or has manifested in the recent past that 
are attributable to his service-connected 
PTSD.  The examiner must conduct a 
detailed mental status examination. The 
examiner must also discuss the effect, if 
any, of the veteran's PTSD on his social 
and industrial adaptability.  In so 
doing, the examiner is asked to address 
his or her findings in the context of the 
veteran's work history.  The examiner 
should assign a Global Assessment of 
Functioning (GAF) score for the veteran's 
PTSD consistent with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV) and explain the 
significance of the score.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

6.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above is required by the VCAA and 
subsequent interpretive authority.  If 
further action is required, undertake it 
before further adjudication of the 
claims.

7.  Finally, readjudicate the veteran's 
claims, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  Concerning the claim for an 
increased rating for the veteran's left 
wrist, consideration should also be given 
to  Esteban v. Brown, 6 Vet. App. 259 
(1994), and both the old and revised 
versions of 38 C.F.R. § 4.118, if 
applicable.  If any benefit sought is 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the appropriate time period in 
which to respond.

Then, the claims folder should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is so informed.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purposes of this REMAND are to obtain additional information 
and to comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



